Case: 13-14216   Date Filed: 05/07/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14216
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:13-cr-00025-RH-CAS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JAMIE LEE WAMBLES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (May 7, 2014)

Before CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
                Case: 13-14216    Date Filed: 05/07/2014   Page: 2 of 4


      Jamie Wambles appeals his convictions for making false threats to use a

weapon of mass destruction, in violation of 18 U.S.C. § 1038(a)(1)(A). He

challenges the district court’s denial of his motion to dismiss the indictment under

the Speedy Trial Act, 18 U.S.C. § 3161, contending that more than 70 non-

excludable days elapsed from the time of his arraignment on March 26, 2013, to

the start of his trial on June 10, 2013.

      “We review a claim under the Speedy Trial Act de novo and review a

district court’s factual determinations on excludable time for clear error.” United

States v. Mathurin, 690 F.3d 1236, 1239 (11th Cir. 2012). The Act specifies that a

defendant’s trial must commence within 70 days of the filing of the indictment or

his arraignment, whichever is later. 18 U.S.C. § 3161(c)(1). Certain events,

however, are excluded from the 70-day time limit, including any “delay resulting

from [a] pretrial motion, from the filing of the motion through the conclusion of

the hearing on, or other prompt disposition of, such motion.” Id. § 3161(h)(1)(D).

“In calculating includable time, both the date on which an event occurs or a motion

is filed and the date on which the court disposes of a motion are excluded.” United

States v. Yunis, 723 F.2d 795, 797 (11th Cir. 1984). If the defendant is not

brought to trial within 70 non-excludable days of the relevant triggering date, the

district court must dismiss the indictment upon the defendant’s motion. Id.

§ 3162(a)(2).


                                           2
              Case: 13-14216     Date Filed: 05/07/2014   Page: 3 of 4


      In this case, there was no violation of the Speedy Trial Act. The 70-day time

limit began to run on March 27, 2013, the day after Wambles was arraigned on his

indictment. See Yunis, 723 F.2d at 797 (holding that “the date of the indictment

and the date of arraignment are excluded” from the speedy trial calculation).

Thirty-seven days of non-excludable time passed before Wambles, on May 3,

2013, filed a pretrial motion for an in camera inquiry regarding the appointment of

substitute counsel, which was denied four days later following a hearing on that

motion. The date on which Wambles’ motion was filed, the days leading up to the

motion hearing, and the date of the hearing itself — five days in total — were all

excludable under the Act. See 18 U.S.C. § 3161(h)(1)(D); Yunis, 723 F.2d at 797.

Even without any other excludable events, the 70-day time limit would have

expired on Sunday, June 9, 2013, the day before Wambles’ trial began. But

because the last day of the period fell on a Sunday, the speedy trial clock did not

actually expire until Monday, June 10, 2013, the very day the trial commenced.

See Fed. R. Crim. P. 45(a)(1)(C) (providing that if the last day of a time period

falls on a weekend or legal holiday, “the period continues to run until the end of

the next day that is not a Saturday, Sunday, or legal holiday”); see also United

States v. Skanes, 17 F.3d 1352, 1354 (11th Cir. 1994). Accordingly, there was no

violation of the Speedy Trial Act, the district court properly denied Wamble’s

motion to dismiss the indictment, and his convictions are due to be affirmed.


                                          3
     Case: 13-14216   Date Filed: 05/07/2014   Page: 4 of 4


AFFIRMED.




                              4